Citation Nr: 1120585	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-42 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the above claims.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was incurred in, or caused by, his military service.

2.  The Veteran's tinnitus was incurred in, or caused by, his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2010).

2.  The criteria for entitlement to service connection for tinnitus have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that he currently suffers from hearing loss and tinnitus, described as a "whining whistle sound or small motor," due to noise exposure during firefights in combat.  He explained that the noise from the guns and artillery was so loud that it was necessary to "scream at the top of your lungs in a person's ear to give or receive orders."  The Veteran also asserts that he has experienced hearing loss for many years, but did not seek treatment until approximately 10 years ago when the problem became too severe to ignore.  He asserts that his family and friends remarked on his hearing problem for many years before he sought treatment.  

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, including organic diseases of the nervous system such as hearing loss and tinnitus, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Under VA regulations, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The audiometric data from the Veteran's February 2004 audiogram and February 2009 VA examination show that he has a current left ear hearing loss disability in accordance with 38 C.F.R. § 3.385.  In both cases, he has auditory thresholds at the higher frequencies are 40 decibels or greater.  Therefore, the existence of a present hearing loss disability is shown.  Additionally, the Veteran's February 2009 VA psychological examination shows that he has a diagnosis of tinnitus, and the Veteran claims symptoms of tinnitus.  As such, a present disability of tinnitus is shown.  See Charles v. Principi, 16 Vet. App 370, 374 (2002) (holding that laypersons are competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation).

The Veteran's service records show that he served in combat in Vietnam.  His DD-214 shows that he was awarded the Combat Action Ribbon and his military occupational specialty is listed as 0311 Rifleman.  As such, the Board finds that the Veteran's assertions of noise exposure during firefights in combat to be credible in accordance with the presumptions granted under law and the relevant regulations, as the type of noise exposure described is consistent with his character of service.  See 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304(b) Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  

With regard to the existence of any link between the Veteran's noise exposure in service and his current bilateral hearing loss and tinnitus, there are two conflicting medical opinions of record.  As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the medical expert has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether valid medical analysis was applied to the facts of the particular case.  Id. at 303-05.  

In February 2009, the Veteran was provided with a VA audiological examination.  The examiner noted that the audiological test results were incomplete at separation and only the hearing thresholds for the left ear are known.  The examiner also noted that no private audiometric test results dated from the time of discharge from service to the present were available, and that the Veteran the reported onset of hearing difficulties 10 years prior.  The examiner provided the opinion that the Veteran's hearing loss is less likely than not caused by or a result of military noise exposure due to lack of evidence of hearing loss in service, the Veteran's history of long-term occupational noise exposure, and the Veteran's self report of onset of difficulty 10 years ago.  The VA examiner also reported that the Veteran did not suffer from tinnitus.  

In May 2011, VA obtained a specialist's opinion from another audiologist.  The audiologist reviewed the claims file and pertinent military and medical records and also determined that audiological testing at discharge was insufficient for the reasons that no data for the right ear was recorded and left ear findings were in the form of whispered and spoken voice tests only.  The audiologist explained that whisper and voice tests cannot be considered evidence of normal hearing due to their subjectivity and insensitivity to high frequency hearing loss.  Furthermore, the audiologist reviewed the private audiological records from 2004 and found that they showed a hearing loss configuration consistent with noise-induced hearing loss.  Noting that the risk of noise-induced hearing loss during combat in Vietnam is well-established, and that the record shows that the Veteran is a Vietnam combat Veteran, the examiner opined that it is "reasonable to conclude, therefore, that are least some of the current hearing loss was caused by or result of military service noise exposure."

With regard to the Veteran's tinnitus, the audiologist determined that the Veteran's assertion that he currently suffers from tinnitus, his reported history of continuous symptoms of hearing loss and tinnitus since service, and the level of his noise exposure during service all establish the existence of his current disability and a reasonable nexus to military service.  The audiologist noted that the February 2009 VA examination showed no report of tinnitus, but found that this conclusion was contested by the Veteran.  The opinion notes that, conversely to the VA audiological examination report, the Veteran reported tinnitus at his VA psychological examination in February 2009, the same month as his VA audiological examination.  

At the outset, the Board notes that both audiologists are Doctors of Audiology, such that their level of education is roughly equivalent.  However, the VA examiner relied on the lack of in-service evidence of hearing loss in providing a negative etiological opinion, when both the VA examiner and the specialist determined that any evidence of the Veteran's degree of hearing at discharge was inadequate.  Additionally, the VA examiner relied on inaccurate facts in determining that the Veteran did not suffer from hearing loss until 10 years prior to the date of the examination, when the record shows that the Veteran merely did not seek treatment until 10 years prior, but asserts earlier onset of hearing loss symptoms.  Furthermore, the VA examiner did not address the configuration of the Veteran's hearing loss, described as indicative of noise-induced hearing loss by the specialist, and was not able to review the February 2004 private audiometric data discussed in the May 2011 specialist's report.  

Review of the opinion provided by the specialist shows that she did not explicitly consider the Veteran's reported history of occupational noise exposure.  However, at the most, this omission places the record in equipoise.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Gilbert, 1 Vet. App. at 53.  As such, resolving all doubt in favor of the Veteran, the Board finds that service connection for left ear hearing loss is warranted, as the evidence demonstrates the existence of a present hearing loss disability, noise exposure in service, and a relationship between the noise exposure in service and currently diagnosed hearing loss.  Id.  

With regard to the Veteran's tinnitus, the competent lay and medical evidence shows that the Veteran currently suffers from tinnitus.  Having so found, the only competent medical evidence of record with regard to the etiology of the Veteran's tinnitus is the opinion of the specialist, who determined that the Veteran's tinnitus was related to service.  The Board finds no reason to reject the competent medical evidence of record in favor of the Veteran's claim for service connection for tinnitus.  Therefore, as the evidence of record contains competent and credible lay and medical evidence of tinnitus, competent and credible lay evidence of noise 

exposure in service, and medical evidence showing a link between the Veteran's tinnitus and in-service noise exposure, this claim is also granted. 


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


